Johnson, J.
The defendant, Robert David Dedrick, has been indicted for first degree murder in the stabbing death of Luis Ramirez. Following his June 1, 1987 arrest on this charge, Dedrick moved to suppress various statements he made to police officers and physical evidence seized from a Manchester apartment pursuant to a search warrant. The Superior Court (Murphy, J.) suppressed some of the statements and all of the physical evidence in question after a September 1987 hearing. Following disposition of its further motions for both reconsideration and additional factual findings, the State filed an interlocutory appeal with this Court, and Dedrick filed a cross-appeal. The questions before us are whether Dedrick was in custody when he made the relevant statements and, if so, whether those statements, which followed his request for counsel, were the product of interrogation. For the reasons that follow, we affirm and remand.
The parties agree on the following facts, all of which were presented at the September 1987 suppression hearing. Sometime after 3:00 a.m. on May 31, 1987, Sergeant James Stewart of the Manchester Police Department arrived at 560 Chestnut Street to investigate a possible homicide. There he found Luis Ramirez’ body in the kitchen of the first floor apartment. The body bore multiple chest wounds. Two witnesses whom Stewart subsequently questioned suggested that Dedrick might have been the last person to see Ramirez alive, and the police attempted to locate him.
On June 1, 1987, at about 9:30 a.m., Dedrick phoned the Manchester police station. He told the dispatcher who answered that he understood the police were looking for him and wanted to know why. When the dispatcher asked Dedrick whether he would *221come to the station to answer some questions, Dedrick said he had no transportation, but would come if someone picked him up. After Dedrick gave the dispatcher his location and a description of his clothes, Sergeant Stewart and Lieutenant William Bovaird met him, again asked whether he was willing to speak with them and, on his assent, transported him to the station. During the ride, conversation was limited to small talk about money Dedrick owed his landlord.
At the station, Sergeant Stewart and Lieutenant Bovaird accompanied Dedrick through the officers’ entrance, up to the second floor, and into an interview room. There they informed him that he was not under arrest and that they would like to speak with him. Sergeant Stewart then obtained a brief background history and questioned Dedrick generally about his activities on the afternoon of May 30, 1987. During this time, Dedrick drank from a bottle of soda he had brought with him and left the room alone to use the men’s room.
The interview room measures eight by eight feet and is windowless. It is lit by a single lamp and contains a round table and three chairs. Throughout the interview, Lieutenant Bovaird sat in front of the door, Dedrick sat opposite him, farthest from the door, and Sergeant Stewart sat between them. The door remained closed.
Dedrick told the officers that on the 30th he had been painting until 4:00 p.m. and had then gone to the apartment of a friend named “Luis.” After a short period of time, he had left the apartment and played softball for awhile, before returning around 6:00 p.m. and leaving again around 7:00 p.m. When Dedrick finished relating his activities, the officers left the interview room and closed the door behind them. They then discussed his story and concluded that it contradicted information gathered from other witnesses. Sergeant Stewart testified at the suppression hearing that, while he and Lieutenant Bovaird were in the hallway, they also received information that Dedrick had owed Ramirez money for cocaine and that Ramirez had solicited two co-employees to “get the money back from [Dedrick] ... at any cost.”
The officers then went back into the interview room and told Dedrick that they suspected he had been untruthful. Before asking him further questions, they read him his Miranda rights. Dedrick, who had never before been arrested, read and initialed each right on the State’s standard waiver form and signed the accompanying waiver. The officers again told Dedrick he was not under arrest, but it was the last time they would do so. They then informed him *222that Ramirez was dead. According to their testimony, he put his hands to his face, apparently surprised and shaken by this news. This was the first time during their encounter with him that the officers had mentioned to Dedrick that they wanted to question him about Ramirez. Stewart and Bovaird next confronted Dedrick with discrepancies between his earlier responses and those of other witnesses. The officers revealed that they knew Ramirez had dealt cocaine and had hired someone to collect $640 Dedrick owed him. They repeatedly suggested that Dedrick and Ramirez had argued over this debt and that Dedrick, who was “not a bad kid,” had stabbed Ramirez in self-defense. They told him that his fingerprints and sneakers would likely match bloody fingerprints and footprints found in Ramirez’ apartment. When Dedrick vehemently denied killing Ramirez, Stewart and Bovaird told him they knew he was lying because they knew “he was in [Ramirez’ apartment]” and had worn sneakers on the night of the murder. They also told him they knew he owned a knife.
After forty minutes of heated questioning, Dedrick said he did not know what to do and felt he should speak with a lawyer. Lieutenant Bovaird immediately stood up and left the room. Sergeant Stewart also stood up, gathered his papers from the table, and said, “You want a lawyer, that’s fine with us, but we’ll never know Ramirez came at you with a knife.” In response Dedrick suddenly exclaimed, “That’s how it happened.” He quickly added that Ramirez had indeed come at him with a knife, prompting him to punch Ramirez, take the knife away, and stab him. Dedrick then leaned across the table to show Stewart a cut on his arm.
Sergeant Stewart closed the door and sat back down. Lieutenant Bovaird soon returned as well and, when Stewart said Dedrick had confessed, they asked him to tell his story from the beginning. Dedrick then gave a detailed account of the incident and stated that he had thrown the knife in a trash can and left the clothes he had been wearing in his apartment. When the officers asked him to show them where he had disposed of the knife, Dedrick again requested an attorney. The officers stopped the questioning, helped Dedrick contact counsel, arrested him for murder, and placed him in a holding cell.
Alleging violations of his State and federal constitutional rights, Dedrick moved to suppress all the statements he made to officers Stewart and Bovaird and any evidence seized pursuant to the search warrant that was issued on the basis of those statements. The superior court found that, although Dedrick was not initially in custody, his “freedom of movement was restrained to a degree *223associated with a formal arrest,” and he was therefore in custody for purposes of Miranda v. Arizona, 384 U.S. 436, 444 (1966), from the time the detectives reentered the room, gave him his rights, and confronted him with his presumed falsehoods:
“The Court finds and rules that the defendant was not in custody until the point at which the detectives confronted him with his allegedly inconsistent statements, at which time he was appropriately administered Miranda warnings. As the defendant was up until that time free to wander the hallways of the police station and go to the bathroom unaccompanied, the setting cannot be said to have been custodial. When confronted with the inconsistencies by the detectives, however, Dedrick certainly would be justified in concluding he was not then free to leave, even though the detectives assured him that he was not under arrest. It is simply ludicrous to suggest that the defendant could have risen from his seat and freely exited the interview room in the middle of an escalating period of interrogation and gone along on his merry way, especially when the detectives had developed a theory which directly implicated him, and it was their intention to question him further at that point about his involvement.”
The court further found that the statement Sergeant Stewart made as he prepared to leave the interview room did not constitute interrogation, but that, given Dedrick’s request for counsel, the officers’ failure to obtain a further waiver of his rights before eliciting a detailed confession was contrary to Miranda’s dictates. The court therefore refused to suppress the words “That’s how it happened” and the further statement that Ramirez had come at Dedrick with a knife which he had taken and used to stab Ramirez. However, the court suppressed all subsequent statements and all evidence seized pursuant to the search warrant based on these statements, since it found insufficient evidence to support the warrant in their absence.
On appeal, the State argues that Dedrick was not in custody for purposes of the Federal Constitution at any time preceding his formal arrest and that the superior court erred as a matter of law in finding otherwise. It contends that the court improperly decided the custody question from a subjective rather than an objective viewpoint and that facts presented at the suppression hearing were otherwise insufficient to support a finding of custody. Dedrick replies that the court correctly found custody, but erred in holding *224that Sergeant Stewart’s comment was not interrogation. He challenges the latter ruling on both State and federal constitutional grounds.
Because the State bases its custody arguments solely on the Federal Constitution, and the superior court apparently held for Dedrick on that basis as well, we consider only federal law in addressing the custody issue. Whether a suspect was in custody for Miranda purposes is an essentially factual determination, and we will uphold the superior court in this regard unless its decision was contrary to the manifest weight of the evidence or the result of an error of law. United States v. Beraun-Panez, 812 F.2d 578, 580 (9th Cir.), modified, 830 F.2d 127 (1987); State v. Sheila Portigue, 125 N.H. 338, 343, 480 A.2d 896, 899 (1984). A person is in custody, and therefore entitled to Miranda protections during interrogation, where “there is a ‘formal arrest or restraint on freedom of movement’ of the degree associated with formal arrest.” California v. Beheler, 463 U.S. 1121, 1125 (1983) (per curiam) (quoting Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (per curiam)). Absent actual arrest, the trial court must determine the extent to which freedom of movement was curtailed not by discerning the perceptions of the particular suspect, but by considering “how a reasonable man in the suspect’s position would have understood his situation.” Berkemer v. McCarty, 468 U.S. 420, 442 (1984). Relevant factors include whether questioning took place in familiar surroundings, the number of law enforcement officers present, the degree of physical restraint placed on the suspect, and the duration and character of the interview. United States v. Masse, 816 F.2d 805, 809 (1st Cir. 1987). These factors establish custody where they indicate that authorities “‘would not have heeded a request to depart or to allow the suspect to do so.’” Beraun-Panez supra (quoting United States v. Hall, 421 F.2d 540, 545 (2d Cir. 1969), cert. denied, 397 U.S. 990 (1970)).
Contrary to the State’s argument, the superior court properly based its custody determination on objective rather than subjective criteria. First, the court correctly stated early in its opinion that “the subjective beliefs of the arresting officers and arrestee [are] not determinative of when an arrest occurs.” Moreover, the finding that “Dedrick certainly would be justified in concluding he was not free to leave” reflects consideration of what a reasonable man in Dedrick’s position could properly conclude. That it was “ludicrous to suggest” that Dedrick could have left the interview room similarly evaluates the situation from an objective *225standpoint. Finally, despite ample evidence on the question, the court made no findings at all as to Dedrick’s actual subjective perception of his situation. We therefore hold that the court applied the appropriate objective standard.
It is likewise clear to us that the superior court did not conclude that Dedrick was in custody merely because he was a suspect or because he found himself in a coercive environment. See Oregon v. Mathiason, supra at 495 (“Nor is the requirement of warnings to be imposed simply because the questioning takes place in the station house, or because the questioned person is one whom the police suspect.”). Rather, the court made specific findings as to the nature of the room in which Dedrick was questioned, the number and positioning of the officers, and the length and character of the interview. See United States v. Masse supra (listing relevant factors). Most significantly, the court specifically found that, on the officers’ reentry after discussing his initial statement and discovering his debt to Ramirez, “the intensity of the interview escalated.” Now Dedrick was not answering general questions about his background and activities, but was advised of his rights, accused of untruths and confronted with damning information. Further, despite his vehement denials, officers Stewart and Bovaird stated time and again that it was Dedrick who had killed Ramirez and that bloody fingerprints and footprints would give them the evidence to prove it. From these facts, the superior court discerned a sea change in the tenor and character of Dedrick’s interview. Based on the testimony presented, such a change would have signaled a reasonable man in the same circumstances that the freedom officers had accorded him earlier was no longer available and that, as often as he made denials, they would renew their accusations until, in the end, he either confessed or asked, as Dedrick in fact did, to speak with an attorney.
The facts with which the superior court was presented and on which it based its custody determination are objectively ascertainable and directly relevant in determining custody. Most importantly, they are facts that a reasonable man would likely take to indicate that he was not free to leave. They thus amply support the superior court’s custody determination, and that determination can in no way be described as clearly erroneous. We therefore uphold the superior court’s conclusion that Dedrick was in custody at all times after officers Stewart and Bovaird returned to the room and read him his rights.
*226We similarly find no error in the court’s determination that Sergeant Stewart’s comment to Dedrick as he prepared to leave the room was not interrogation. Because Dedrick has raised his claim under both State and Federal Constitutions, we would normally address his State claim first. State v. Ball, 124 N.H. 226, 231-32, 471 A.2d 347, 350 (1983). However, in this case, Dedrick has failed to enunciate either a State standard different from the federal one or any reason to adopt such a standard, and we therefore address his claim only under the Federal Constitution. State v. Dellorfano, 128 N.H. 628, 633, 517 A.2d 1163, 1166 (1986). When a suspect who is in custody for Miranda purposes requests an attorney, police must cease all questioning and its functional equivalents. Rhode Island v. Innis, 446 U.S. 291, 297-301 (1980). When officers utter words that they should know are reasonably likely to elicit a suspect’s incriminating response, they engage in the functional equivalent of questioning. Id. at 300-02.
Here the superior court set forth the appropriate standard and found that, given Dedrick’s vehement denials, Sergeant Stewart could not reasonably have anticipated that his comment would elicit a confession. While we think that the question is a close one and that Sergeant Stewart would have been well advised to withhold his comment, we defer to the superior court’s determination since it applied the appropriate legal standard, and its factual finding was sufficient and not contrary to the manifest weight of the evidence. Our task on appeal is to determine whether the superior court applied the proper legal standards and whether there was sufficient evidence to support its decision. We will not overturn the superior court’s decision on appeal simply because we might have ruled differently.
In short, because Dedrick was in custody for Miranda purposes when he requested an attorney, the officers could not renew questioning without obtaining a further waiver of his rights. Edwards v. Arizona, 451 U.S. 477, 484-85 (1981). They did not do so, and the superior court therefore properly excluded the detailed confession Dedrick made in response to further questioning. The court properly admitted the two statements preceding this confession, since they were not the product of interrogation.

Affirmed and remanded.

Batchelder, J., concurred; Brock, C.J., concurred specially; Thayer, J., with whom Souter J., joined, dissented.